Case 2:20-cv-00994-GMN-VCF Document 14 Filed 11/23/20 Page 1 of 1

AOS UNITED STATES DISTRICT COURT
CLARK COUNTY, NEVADA

 

 

MINA DE ORO, LLC, A NEVADA LIMITED LIABILITY Plaintiff
COMPANY; THE TOY CHEST, LLC A NEVADA
LIMITED LIABILITY COMPANY CASE NO: 2:20-CV-00994

vs HEARING DATE/TIME:
MATTHEW BRENT GOETTSCHE, AN

INDIVIDUAL, JOBEDIAH SINCLAIR WEEKS, AN INDIVIDUAL, JOSEPH °
FRANK ABEL, AN Defendant DEPT NO:
INDIVIDUAL, SILVIU CATALIN BALACI, AN

INDIVIDUAL, BITCLUB, AN UNKNOWN ENTITY, AND DOE AND ROE

CORPORATIONS

 

AFFIDAVIT OF SERVICE

ANTHONY IAVARONE being duly sworn says: That at all times herein affiant was and is a citizen of the
United States, over 18 years of age, not a party to or interested in the proceedings in which this affidavit is made.
That affiant received 1 copy(ies) of the SUMMONS, COMPLAINT, on the 7th day of October, 2020 and served the
same on the 6th day of November, 2020, at 10:10 by: ,

delivering and leaving a copy with the servee ESSEX COUNTY JAIL C/O MATTHEW BRENT GOETTSCHE at
(address) 354 DOREMUS AVE, NEWARK NJ 07105

DUE TO COVID-19, CORRECTIONAL OFFICER, HOULON SERVED DOCUMENTS TO SUBJECT PERSONALLY
WITH SERVER ANTHONY IAVARONE AS WITNESS.

Pursuant to NRS 53.045

| declare under penalty of perjury under the law of the State of Nevada that the foregoing is true and correct.

EXECUTED this day of VE (MBE 20 LOD

ANTHONY IAVARONE

i

Junes Legal Services - 630 South 10th Street - Suite B - Las Vegas NV 89107 - (702) 579-6300 - Fax (702) 259-6249 - Toll Free (888) S6Junes
EP165102A Copyright 2008 eWay - Alf Rights Reserved Process License #1068
